EXHIBIT 10.4


DEBT CONVERSION AGREEMENT

 
This Debt Conversion Agreement (“Agreement”) is made this 27th day of January,
2010 (the “Effective Date”), by and between Stanford International Bank, Ltd.,
an entity organized under the laws of Antigua (“Stanford”), and DGSE Companies,
Inc., a Nevada corporation (the “Company”) and is acknowledged and agreed to by
Superior Galleries, Inc., a subsidiary of the Company (“Superior”).
 
WITNESSETH:
 
WHEREAS, Superior and Stanford are parties to that certain Amended and Restated
Commercial Loan and Security Agreement dated as of May 30, 2007 ( the “Credit
Agreement”) and as of the date hereof, the books and records of Stanford reflect
total outstanding principal in the amount of $10,550,000 (such amount, together
with all accrued but unpaid interest with respect thereto, the “Outstanding
Debt”) under the Credit Agreement.
 
WHEREAS, the Company desires to issue 1,000 shares (the “Shares”) of its common
stock, $0.01 par value per share (“Common Stock”), in full satisfaction of the
Outstanding Debt, and in consideration for receiving the Shares, Stanford agrees
to cancel the Outstanding Debt and terminate the Credit Agreement and all other
agreements between the Company and Stanford.
 
WHEREAS, the United States District Court for the Northern District of Texas,
Dallas Division (the “Court”) entered an order on February 17, 2009 appointing
Ralph S. Janvey as receiver (the “Receiver”) for the assets of Stanford,
Stanford Group Company, Stanford Capital Management, LLC, R. Allen Stanford,
James M. Davis and Laura Pendergest-Holt, and the entities they own or control
(the “Receivership Estate”).
 
WHEREAS, in connection with this Agreement, the Company, Stanford and certain
other parties named therein, have entered into that certain Purchase and Sale
Agreement of even date herewith (the “Purchase Agreement”), pursuant to which
Stanford will issue and sell the Shares and all other equity securities it owns
in the Company to the Buyers (as defined therein).
 
WHEREAS, the Company, Stanford and Dr. L.S. Smith are also parties to that
certain Corporate Governance Agreement dated May 30, 2007 (the “Corporate
Governance Agreement”) pursuant to which Stanford has the right to nominate up
to two independent directors so long as Stanford Beneficially Owns (as defined
therein) at least 15% of the outstanding shares of Common Stock.
 
WHEREAS, upon approval of the Purchase Agreement by the Court and after Closing,
Stanford shall no longer have any rights under the Corporate Governance
Agreement.
 
NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements herein contained, Stanford and the Company hereby agree
as follows:
 
1.  
DEFINED TERMS: Any capitalized terms used in this Agreement and not otherwise
defined herein shall have the meaning given to them in the Purchase Agreement.

 
2.  
ISSUANCE AND SALE OF SHARES:  Subject to approval of this Agreement by the Court
(as evidenced by entry of a Sale Order), the Company shall issue the Shares to
Stanford, at the Closing, and deliver to Stanford one or more certificates
representing the Shares, registered in the name of Stanford or its nominees.

 

--------------------------------------------------------------------------------


 
3.  
CANCELLATION OF THE OUTSTANDING DEBT; TERMINATION OF SECURITY INTEREST: In
consideration for receiving the Shares, Stanford hereby agrees that, as of the
Closing, the Outstanding Debt shall be canceled and the Credit Agreement and all
other agreements between the Company and Stanford shall be terminated.  Stanford
acknowledges and agrees that upon the termination of the Credit Agreement, the
security interest it holds in Superior pursuant to the Credit Agreement shall be
terminated and released.  Stanford hereby authorizes the Company to file any
termination statements or other filings pursuant to the provisions of the
Uniform Commercial Code with respect to the termination of such security
interest and agrees to execute any and all further documents as the Company may
deem necessary to cause the termination and release of such security interest.

 
4.  
REPRESENTATIONS AND WARRANTIES OF THE COMPANY:  The Company hereby represents
and warrants to Stanford as follows:

 
A. 
Power and Authority. The Company has the full corporate power and authority to
execute and deliver this Agreement, to perform its obligations hereunder, and to
consummate the transactions contemplated hereby, including the issuance of the
Shares.

 
B. 
Valid Issuance of Shares.  The Shares, when issued and delivered in accordance
with the terms and for the consideration set forth in this Agreement, will be
validly issued, fully paid and nonassessable and free of restrictions on
transfer other than restrictions on transfer under applicable state and federal
securities laws and liens or encumbrances created by or imposed by
Stanford.  Based in part upon the representations of Stanford in Section 5 of
this Agreement, the Shares will be issued in compliance with or exempt from the
registration or qualification requirements of all applicable federal and state
securities laws.

 
5.  
REPRESENTATIONS AND WARRANTIES OF STANFORD:  Stanford hereby represents and
warrants to the Company as follows:

 
A.  
Power and Authority. Subject to Court approval (as evidenced by entry of a Sale
Order), Stanford has the full corporate power and authority to execute and
deliver this Agreement, to perform its obligations hereunder, and to consummate
the transactions contemplated hereby.

 
B.  
Accredited Investor.  Stanford is an accredited investor as defined in
Rule 501(a) of Regulation D promulgated under the Securities Act of 1933, as
amended (the “Securities Act”). Stanford has such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risks of an investment in the Shares.

 
C.  
Disclosure of Information. Stanford has had an opportunity to discuss the
Company's business, management and financial affairs with the Company's
management. Stanford (i) has made its own independent investigation of the
Company and has been furnished with such information relating to the Company and
the Shares as Stanford has requested and (ii) has relied solely upon the
information made available by the Company, the Company's representations and
warranties contained in Section 4 hereof and its own analysis and due diligence,
in making the decision to acquire the Shares pursuant to this Agreement.
Stanford understands that its acceptance of the Shares in exchange for the
satisfaction of the Outstanding Debt involves a high degree of risk.  Stanford
has sought such accounting, legal and tax advice as it has considered necessary
to make an informed investment decision with respect to its acquisition of the
Shares.

 
- 2 -

--------------------------------------------------------------------------------


 
D.  
Investment Representation. Stanford is acquiring the Shares for its own account
and not with a view to distribution in violation of any securities
laws.  Stanford has been advised and understands that the Shares have not been
registered under the Securities Act or under the “blue sky” laws of any
jurisdiction and the Shares may be resold only if registered pursuant to the
provisions of the Securities Act or if an exemption from registration is
available.  Stanford has been advised and understands that the Company, in
issuing the Shares, is relying upon, among other things, the representations and
warranties of Stanford contained in this Section 5 in concluding that such
issuance is a “private offering” and is exempt from the registration provisions
of the Securities Act.

 
E.  
Legends. Stanford understands that the Shares may bear the following legend:

 
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.  NO SUCH
TRANSFER MAY BE AFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED
THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.”
 
F.  
Knowledge of the Receiver: To the extent that the Receiver or the Receivership
Estate is deemed to have made any of the representations of Stanford in this
Agreement, any such representation shall be made subject to the Receiver’s
knowledge.  All such representations shall be binding on the Receiver and the
Receivership Estate.

 
G.  
Access to Information:  Without limitation to Section 5(C), Stanford has had
access to all reports required to be filed by the Company (the "SEC Reports")
under the 1934 Act as well as other material information concerning the Company
which is known to the Buyers.  Stanford represents that it has had the
opportunity to ask questions of, and receive answers from, the Company and the
Buyers regarding the foregoing documents and information.

 
6.  
MUTUAL RELEASE:

 
A.  
Stanford, on its own behalf and on behalf of its past, present and future
successors, assigns, agents, representatives, and attorneys, hereby completely
releases, waives and forever discharges Superior, the Company and Dr. L.S. Smith
(only with respect to the Corporate Governance Agreement), their past, present
and future affiliates, and each of their past, present and future successors,
assigns, shareholders, lenders, officers, directors, employees, agents,
representatives and attorneys from any and all claims, rights, demands, actions,
obligations, liabilities and causes of action of any and every kind, nature, and
character whatsoever, known and unknown, which Stanford may now have or may in
the future have, arising from or relating to the Outstanding Debt, the Credit
Agreement and the Corporate Governance Agreement (the “Stanford Released
Claims”), whether based on tort, contract (express or implied) or any federal,
state or local law, statute or regulation; provided, however, that this
Agreement does not release or discharge the Company from its obligations under
this Agreement or the Purchase Agreement; provided, further, that this release
shall not extend to any claims related to fraudulent inducement, conspiracy,
theft or similar misconduct.

 
- 3 -

--------------------------------------------------------------------------------


 
B.  
The Company, on its own behalf and on behalf of Superior and Dr. L.S. Smith
(only with respect to the Corporate Governance Agreement), hereby completely
releases, waives and forever discharges Stanford and the Receiver from any and
all claims, rights, demands, actions, obligations, liabilities and causes of
action of any and every kind, nature, and character whatsoever, known and
unknown, which Stanford may now have or may in the future have, arising from or
relating to the Outstanding Debt, the Credit Agreement and the Corporate
Governance Agreement (the “Company Released Claims”), whether based on tort,
contract (express or implied) or any federal, state or local law, statute or
regulation; provided, however, that this Agreement does not release or discharge
Stanford from its obligations under this Agreement or the Purchase Agreement;
provided, further, that this release shall not extend to any claims related to
fraudulent inducement, conspiracy, theft or similar misconduct.

 
C.  
The Parties hereto understand and agree that the release contained in this
Section 6 is a full and final release covering all Stanford Released Claims and
Company Released Claims, except as set forth in the provisos of Sections 6(A)
and 6(B) above.

 
D.  
Stanford, the Company and Superior hereby acknowledge that it or its attorneys
or agents may hereafter discover claims or facts in addition to or different
from those which they now know or believe to exist with respect to the Stanford
Released Claims or the Company Released Claims, but that it is Stanford’s, the
Company’s and Superior’s intention hereby fully, finally and forever to settle
and release all of the Stanford Released Claims and the Company Released Claims,
except as set forth in the provisos of Sections 6(A) and 6(B).  In furtherance
of each Party’s intention, the release herein given shall be and remain in
effect as a full and complete release notwithstanding the discovery or existence
of any such additional or different claim or fact.

 
E.  
Each of Stanford, the Company and Superior hereby represents and warrants that
it has not heretofore assigned, transferred, granted, or purported to assign,
transfer or grant, any of the claims, demands and cause of actions disposed of
by this Section 6.  Each of Stanford, the Company and Superior agrees that it
shall not (i) institute a lawsuit, arbitration or other legal proceeding based
upon, arising out of, or relating to any of the claims, demands and causes of
action disposed of by this Section 6, except as set forth in the provisos of
Sections 6(A) or 6(B), (ii) participate, assist or cooperate in any such
proceedings, unless and to the extent required or compelled by law, or (iii)
encourage, assist and/or solicit any third party to institute any such
proceeding.

 
7.  
EFFECTIVENESS:  The effectiveness of this Agreement and the consummation of the
transactions contemplated hereby are conditioned upon the Court’s approval (as
evidenced by entry of a Sale Order) and the occurrence of the Closing pursuant
to the terms of the Purchase Agreement.  In the event that the Court does not
approve this Agreement or the Purchase Agreement or the Closing does not occur,
this Agreement shall be of no force or effect.

 
8.  
ENTIRE AGREEMENT:  This Agreement contains the entire agreement of the parties
with respect to the subject matter hereof, and supersedes all prior agreements,
representation and warranties, written or oral, with respect to the subject
matter hereto.

 
- 4 -

--------------------------------------------------------------------------------


 
9.  
WAIVERS AND AMENDMENTS: Any term or provision of this Agreement may be amended
or waived, or the time for its performance may be extended, only in writing by
the party or parties entitled to the benefit thereof.

 
10.  
SUCCESSORS AND ASSIGNS: Stanford shall have the right to assign its rights and
obligations under this Agreement.  The Company shall not assign any interest in
this Agreement to any other party without the prior consent of
Stanford.  Subject to any limitations on assignment, this Agreement shall bind
and benefit the parties and their respective representatives, successors and
assigns.

 
11.  
FURTHER ASSURANCES:  Each party shall from time to time, before and after
Closing, at the other party’s request, execute and deliver such further
documents and instruments and take such further action as either party may
reasonably require to consummate the transactions contemplated by this
Agreement.

 
12.  
GOVERNING LAW: This Agreement shall be construed in accordance with the laws of
the State of Texas notwithstanding any contrary “choice of laws” provision of
that or any other State.  Each party hereto agrees that it shall bring any
action or proceedings with respect of any claim arising out of or related to
this Agreement, whether in tort or contract (express or implied) or at law or in
equity, exclusively in the Court.

 
13.  
NOTICES: Any notice, consent or other communication required or permitted
hereunder shall be given to the parties at their respective addresses and in the
manner provided for in the Purchase Agreement.

 
14.  
COUNTERPARTS/FACSIMILE SIGNATURES: This Agreement may be executed in multiple
counterparts, including emailed or faxed counterparts, each of which shall be
deemed to be an original, but all of which, taken together, shall constitute one
and the same agreement.

 
15.  
HEADINGS:  The headings herein are for reference only and shall not affect the
interpretation of this Agreement.

 
16.  
SEVERABILITY:  Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity in such jurisdiction without invalidating the
remainder of such provision or the remaining provisions of this Agreement.

 
 
 (Signature Page Follows)
 
- 5 -

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the signatories hereto have executed this Agreement as of
the Effective Date.

 

 
DGSE COMPANIES, INC.,
a Nevada corporation
         
 
By:
        Dr. L.S. Smith       Chief Executive Officer          


 

 
STANFORD INTERNATIONAL BANK, LTD.,
an entity organized under the laws of Antigua
         
 
By:
        Name: Ralph S. Janvey       Title: Receiver          

 
Acknowledged and Agreed to:
superior galleries, inc.




____________________________
By:  Scott Williamson
Chief Operating Officer




- 6 -

--------------------------------------------------------------------------------


 

 

